TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00349-CV


Misty Celeste Williams, Appellant

v.

Joshua S. Bond, Sr., Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
NO. 232,813-E, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The parties have submitted to this Court a copy of the district court's "Final Agreed
Order Terminating Order for Spousal Maintenance and Judgment Confirming Arrearage for
Maintenance."  They advise us that the order has rendered the underlying controversy moot.
Accordingly, we dismiss this appeal as moot.  See Tex. R. App. P. 43.2(f).


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Dismissed as Moot
Filed:   February 10, 2012